DETAILED ACTION
Claims 1-4 and 6-21 are pending examination in this Office action.
Claims 1, 11 and 15 are independent.
This action is non-final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6, 8-10, 15, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose (US Patent Publication 2017/0160880 A1) in view of Basiri, et al. (US Patent Publication 2018/0089011 A1):
The teachings of Jose from the previous Office action are hereby incorporated by reference to the extent application to the amended claims.
Jose may not explicitly teach that the second property is generated by updating the first property to indicate that the OT or IT data has been transmitted to the first microservice and to update the second property to indicate that the OT or IT data has been transmitted to the second microservice.  However, Basiri also teaches a system for routing tasks through a series of microservices and further teaches the system comprising: 
a data delivery pipeline communicatively coupled to one or more microservices configured to receive a dataset transmitted through the data deliver pipeline [Figs 5 and 7];
a first microservice [Microservice 522] configured to:	
receive a first dataset corresponding to operation technology (OT) data or information technology (IT) data, wherein the first dataset comprises a first property indicating routing information of the OT or IT data [0054; microservice 522 is configured to receive requests from a client, perform a certain service, and transmit data and/or additional requests . . .  microservice 522 receives request response712, performs the service reference therein, and transmits request response 721 to the appropriate microservice.  Because the request response 712 includes a routing indicator that the next step in test path 700 should be a control server 730 instead of microservice 523, microservice 522 transmits requests response 722 to control server] [0042, 0054, the first microservice receives requests with routing data to either transmit IT data to a second microservice directly (Fig 5) or to a control server and then a second (or third) microservice (Fig 7)]; and
generate a second dataset using the first dataset, wherein the second dataset comprises a second property, wherein the second property is generated by updating the first property to indicate that the OT or IT data has been transmitted to the first microservice [0042, 0054, the first microservice receives requests with routing data to either transmit IT data to a second microservice directly (Fig 5) or to a control server and then a second (or third) microservice (Fig 7)]; and
the second microservice [Microservice 523] configured to:
receive the second dataset from the first microservice via the data delivery pipeline [Figs 5 and 7; second microservice receives data from the first microservice] [0054; microservice 522 transmits request to microservice 523] [0060; microservice 523 receives requests from microservice 522, performs a certain service and transmits (IT) data and/or additional requests accordingly. . . . microservice 523 receives request response 721, performs a service referenced in request response 721 (indicating that data has been transmitted from the first microservice to the second microservice), and transmits request response 731 to microservice 524];
update the second property to indicate that the OT or IT data has been transmitted to the second microservice [0060; microservice 523 receives requests from microservice 522, performs a certain service and transmits (IT) data and/or additional requests accordingly. . . . microservice 523 receives request response 721, performs a service referenced in request response 721 (indicating that data has been transmitted from the first microservice to the second microservice), and transmits request response 731 to microservice 524] [0045-0046; header 601 may include metadata provided by client 510 and/or by microservices 522, 523 or 624 as a particular request, which is manifested as a series of request responses 501-505 (the initial request and updated requests from the microservices after each microservice has performed its task)] [0065; after performing its task, microservice 523 sends request 731 to microservice 524];
determine an action to perform in a component of a system based on an analysis of the second dataset [0042, 0060, 0065]; and
transmit the action to the component via the data deliver pipeline [Figs 5 and 7].
Basiri does not teach that the action to be performed by a microservice is performed by an industrial automation component of an industrial automation system.  However, Basiri teaches that a microservice may be any microservice designed to perform a specific set of tasks [0003].  As disclosed above and in the previous office action, Jose teaches that a microservice may be a microservice is performed by an industrial automation component of an industrial automation system [0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jose and Basiri.  Jose teaches a system for controlling the flow of a process using a plurality of microservices.  Similarly, Basiri also teaches a system for performing a series of subtasks using microservices and further teaches specific configurations for systems of microservices and a process for which routing data is transmitted between microservices (See especially Figs 5 and 7).  It would have been obvious to one or ordinary skill in the art to combine the references because they are directed to the same endeavor (completing task using a series of microservices to complete subtasks) and one of ordinary skill would have motivation to use the structure of the system in Basiri to control industrial automation processes as disclosed in Jose.
Regarding claim 15, Basiri teaches a method, comprising:
receiving information technology (IT) data at a first microservice [Microservice 523] from an IT device communicatively coupled to one or more IT components within an IT network [Figs 5 and 7] [0054; microservice 522 is configured to receive requests from a client, perform a certain service, and transmit data and/or additional requests . . .  microservice 522 receives request response712, performs eh service reference therein, and transmits request response 721 to the appropriate microservice.  Because the request response 712 includes a routing indicator that the next step in test path 700 should be a control server 730 instead of microservice 523, microservice 522 transmits requests response 722 to control server] [0042, 0054, the first microservice receives requests with routing data to either transmit IT data to a second microservice directly (Fig 5) or to a control server and then a second (or third) microservice (Fig 7)];
transmitting the IT data to a second microservice [Microservice 523] through a data deliver pipeline [Figs 5 and 7] [0042, 0054, the first microservice receives requests with routing data to either transmit IT data to a second microservice directly (Fig 5) or to a control server and then a second (or third) microservice (Fig 7)],
wherein the data delivery pipeline is identified by the first microservice based on whether one or more properties of the IT data matches one or more properties of the data delivery pipeline [0044, 0046, Fig 6; data packet 600 devices a suitable configuration for request responses 501-405 and response request 505 for determining which microservices are selected and which tasks they are to perform];
determining at the second microservice, an action for an industrial automation device of an industrial automation system based on the IT data  [Figs 5 and 7; second microservice receives data from the first microservice] [0054; microservice 522 transmits request to microservice 523] [0060; microservice 523 receives requests from microservice 522, performs a certain service and transmits (IT) data and/or additional requests accordingly. . . . microservice 523 receives request response 721, performs a service referenced in request response 721 (indicating that data has been transmitted from the first microservice to the second microservice), and transmits request response 731 to microservice 524]; and 
transmitting, via the second microservice, the action to the industrial automation device, wherein the action is configured to cause the industrial automation device to adjust one or more operations [0042, 0060, 0065] [Figs 5 and 7].
Basiri does not teach that the action to be performed by a microservice is performed by an industrial automation component of an industrial automation system.  However, Basiri teaches that a microservice may be any microservice designed to perform a specific set of tasks [0003].  As disclosed above and in the previous office action, Jose teaches that a microservice may be a microservice is performed by an industrial automation component of an industrial automation system [0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jose and Basiri for the same reasons as disclosed above.
Regarding claim 17, Jose in view of Basiri teaches claim 15 and Basiri further teaches the one or more properties of the IT data comprises a data tag of the IT data, and data field of the IT data, or both [0041, 0044, Fig 6; payload 602 is a data field] [0053; response requests include a tag].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jose and Basiri for the same reasons as disclosed above.
Regarding claim 18, Jose in view of Basiri teaches the method of claim 15, and Basiri teaches further comprising:
determining, via the second microservice, an additional action associated with the IT device based on the IT data [0044-0046, Fig 6] [0054; microservice 522 transmits request to microservice 523] [0060; microservice 523 receives requests from microservice 522, performs a certain service and transmits (IT) data and/or additional requests accordingly. . . . microservice 523 receives request response 721, performs a service referenced in request response 721 (indicating that data has been transmitted from the first microservice to the second microservice), and transmits request response 731 to microservice 524]; and
transmitting the additional action to the IT device [Figs 5 and 7] [0054; microservice 522 transmits request to microservice 523] [0060; microservice 523 receives requests from microservice 522, performs a certain service and transmits (IT) data and/or additional requests accordingly. . . . microservice 523 receives request response 721, performs a service referenced in request response 721 (indicating that data has been transmitted from the first microservice to the second microservice), and transmits request response 731 to microservice 524].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jose and Basiri for the same reasons as disclosed above.
Regarding claim 21, Jose in view of Basiri teaches the system of claim 1 and Basiri further teaches the first property  and the second property comprise one or more of data headers, data tags, data flags and data payloads [Fig 6, 0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jose and Basiri for the same reasons as disclosed above.
Claims 2, 4, 6, and 8-10 are rejected for the same reasons as set forth in the previous Office actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jose and Basiri for the same reasons as disclosed above.

Claims 3, 7 and 11-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose (US Patent Publication 2017/0160880 A1) in view of Basiri, et al. (US Patent Publication 2018/0089011 A1), in view of Hammon (US Patent Publication 2018/0234489 A1) and further in view of Matsubara (US Patent Publication 2015/0199508 A1).
The teachings of Jose, Hammon and Matsubara from the previous Office actions are hereby incorporated by reference to the extent applicable to the amended claims.
Claims 3, 7 and 12-14 is rejected as being obvious in view of the teachings of Jose and Basiri as disclosed above in view of the teachings of Reznik in the previous office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hammon with Jose and Basiri.  Jose and Basiri collectively teaches a system for performing a series of subtasks using microservices and further teaches specific configurations for systems of microservices and a process for which routing data is transmitted between microservices.  Hammon similarly teaches using services as part of a greater process and teaches using a feedback loop to control the system in real time as insights are looped into the system.  One of ordinary skill in the art would have motivation to use the feedback look from Hammon to improve control of the microservices in Jose and Basiri.  Matsubara teaches another system for controlling microservices in an IT process and teaches monitoring task information and comparing it with device information to control the individual actions of microservices and improve security for the process.
Regarding claim 11,1 Basiri teaches a method, comprising:
receiving operation technology (OT) data at a first microservice [microservice 522] [Figs 5 and 7] from a component of a system [0054; microservice 522 is configured to receive requests from a client, perform a certain service, and transmit data and/or additional requests . . .  microservice 522 receives request response712, performs the service reference therein, and transmits request response 721 to the appropriate microservice.  Because the request response 712 includes a routing indicator that the next step in test path 700 should be a control server 730 instead of microservice 523, microservice 522 transmits requests response 722 to control server] [0042, 0054, the first microservice receives requests with routing data to either transmit IT data to a second microservice directly (Fig 5) or to a control server and then a second (or third) microservice (Fig 7)]; 
transmitting the OT data to an information technology (IT) device, wherein the first microservice is configured to identify the IT device based at least in part on a first analysis of the OT data, wherein the first analysis of the OT data comprises determining whether one or more data tags of the OT data matches one or more data tags associated with the IT device [0042, 0054, the first microservice receives requests with routing data to either transmit IT data to a second microservice directly (Fig 5) or to a control server and then a second (or third) microservice (Fig 7)] [0053, Fig 6; data tags for determining the actions to be performed by the microservice are included in the request response and payload 602]; 
receiving an action from the IT device based on a second analysis of the OT data performed by the IT device, wherein the IT device is configured to store the OT data [Figs 5 and 7; second microservice receives data from the first microservice] [0054; microservice 522 transmits request to microservice 523] [0060; microservice 523 receives requests from microservice 522, performs a certain service and transmits (IT) data and/or additional requests accordingly. . . . microservice 523 receives request response 721, performs a service referenced in request response 721 (indicating that data has been transmitted from the first microservice to the second microservice), and transmits request response 731 to microservice 524] [0100]; and
sending the action to the component, wherein the component is configured to adjust one or more operations based on the action [0042, 0060, 0065] [Figs 5 and 7].
Basiri does not teach that the action to be performed by a microservice is performed by an industrial automation component of an industrial automation system.  However, Basiri teaches that a microservice may be any microservice designed to perform a specific set of tasks [0003].  As disclosed above and in the previous office action, Jose teaches that a microservice may be a microservice is performed by an industrial automation component of an industrial automation system [0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hammon and Matsubara with Jose and Basiri for the same reasons as disclosed above.

Claim 16, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose (US Patent Publication 2017/0160880 A1) in view of Basiri, et al. (US Patent Publication 2018/0089011 A1) and further in view of Hammon (US Patent Publication 2018/0234489 A1).
Regarding claim 16, Jose and Basiri teach the method of claim 15 but may not explicitly teach the action comprises a change to one or more electrical parameters, one or more mechanical parameters, a decreasing operation, an increasing operation, closing operation, an opening operation, an powering down operation, a powering on operation, or any combination thereof.
However, Hammons teaches the action comprises a change to one or more electrical parameters, one or more mechanical parameters, a decreasing operation, an increasing operation, closing operation, an opening operation, an powering down operation, a powering on operation, or any combination thereof [0098; the actions taken include reduced operation, postponing actions, and stopping services].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hammon with Jose and Basiri.  Jose and Basiri collectively teaches a system for performing a series of subtasks using microservices and further teaches specific configurations for systems of microservices and a process for which routing data is transmitted between microservices.  Hammons similarly teaches using services as part of a greater process and teaches using a feedback loop to control the system in real time as insights are looped into the system.  One of ordinary skill in the art would have motivation to use the feedback look from Hammon to improve control of the microservices in Jose and Basiri.
Regarding claims 19 and 20, Jose and Basiri teaches the method of claim 15 and Hammon teaches the further limitation of claims 19 and 20 as disclosed in the previous Office actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hammon with Jose and Basiri for the same reasons as disclosed above.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose (US Patent Publication 2017/0160880 A1) in view of Basiri, et al. (US Patent Publication 2018/0089011 A1) and further in view of Reznik (US Patent Publication 2015/0317954 A1):
Claim 21 is rejected as being obvious in view of the teachings of Jose and Basiri as disclosed above in view of the teachings of Reznik in the previous office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Reznik with Jose and Basiri.  Jose and Basiri collectively teaches a system for performing a series of subtasks using microservices and further teaches specific configurations for systems of microservices and a process for which routing data is transmitted between microservices.  Reznik teaches methods of identifying a pipeline using IT data.  One of ordinary skill in the art would have motivation to apply the teachings of Reznik to the systems of Jose and Basiri to use characteristics from the IT data to control use of the microservices of Jose/Basiri.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ahuja, et al. (US Patent Publication 2019/0207954 A1) teaches another system for routing task data through a plurality of microservices [Fig 1, 0040; routing network 408 transmits data through microservices 108-122]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        21 January 2021


    
        
            
    

    
        1 The teachings of Hammons and Matsubara relating to claim 11 as disclosed in the previous Office actions are hereby incorporated by reference.